Citation Nr: 9934047	
Decision Date: 12/06/99    Archive Date: 12/10/99

DOCKET NO.  97-12 766	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for a bilateral knee 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant, his mother and P.S.


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The veteran served on active duty from November 1950 to 
August 1954.

In a rating decision dated in June 1975, the Regional Office 
(RO) denied the veteran's claim for service connection for a 
right knee disability.  He was notified of this determination 
and of his right to appeal by a letter dated later that 
month, but a timely appeal was not received.  By rating 
action dated in November 1993, the RO denied service 
connection for a left knee disability.  In addition, the RO 
held that new and material evidence had not been submitted, 
and the claim for service connection for a right knee 
disability remained denied.  The veteran was provided with 
notice of this determination, and of his right to appeal, by 
a letter dated in February 1994, but a timely appeal was not 
filed.  The veteran subsequently sought to reopen his claim 
for service connection for a bilateral knee disability.  By 
rating decision dated in July 1996, the RO concluded that the 
evidence was not new and material, and the veteran's claim 
remained denied. 

This matter was previously before the Board of Veterans' 
Appeals (Board) in January 1999, at which time it was 
remanded.  The Board notes that in a supplemental statement 
of the case issued in April 1999, the RO indicated that the 
additional evidence received in conjunction with the 
veteran's attempt to reopen his claim was new and material, 
but that the claim remained denied since it was not well 
grounded.  The Board will, therefore, consider the veteran's 
claim for service connection for a bilateral knee disability 
without regard to finality of the previous decisions.

In August 1999, the Board issued a decision which denied the 
veteran's claim for service connection for a bilateral knee 
disability.  However, the Board became aware of the fact that 
the decision was issued without findings of fact or 
conclusions of law.  Therefore, the August 1999 Board 
decision was vacated in October 1999.  The case is again 
before the Board for appellate review.

Effective March 1, 1999, the name of the United States Court 
of Veterans Appeals was changed to the United States Court of 
Appeals for Veterans Claims ("the Court").


FINDINGS OF FACT

1. Any in-service injury to the knees was acute and 
transitory and resolved without residual disability.

2. A bilateral knee disability was first documented many 
years after service, and there is no competent medical 
evidence linking it to service.  


CONCLUSION OF LAW

The veteran has not submitted a well-grounded claim of 
entitlement to service connection for a bilateral knee 
disability.  38 U.S.C.A. § 5107(a)(West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The threshold question in this case is whether the veteran 
has presented evidence of a well-grounded claim, that is, one 
which is plausible, meritorious on its own or capable of 
substantiation.  If not, his appeal must fail and there is no 
duty to assist him further in the development of his claim, 
since any such development would be futile.  38 U.S.C.A. 
§ 5107; Murphy v. Derwinski, 1 Vet. App. 78 (1990).  In 
Tirpak v. Derwinski, 2 Vet. App. 609 (1992), the Court held 
that a "claim must be accompanied by evidence."  Id. at 
611.  As will be explained below, the veteran has not 
submitted competent evidence to support his claim for service 
connection.  Thus, the Board finds that his claim is not well 
grounded.  Accordingly, there is no duty to assist him in the 
development of his claim.

Factual background

The service medical records, including the entrance and 
discharge examinations, contain no complaints or findings 
pertaining to a disability of the knees.  On the separation 
examination in August 1954, the lower extremities were 
evaluated as normal.  

The veteran was hospitalized in a private facility from 
February to March 1975.  He stated that six weeks earlier, he 
had been helping put in a lawn and accidentally tripped on a 
shovel and landed on his right knee.  He described a direct 
blow to the knee.  He denied any previous problem with the 
knee.  An examination revealed effusion of the right knee.  
There was some lateral laxity noted on the left knee.  An 
arthrotomy was performed.  The diagnoses were chronic 
synovitis of the knee with effusion, osteocartilaginous 
degeneration, medial and femoral condyles and chondromalacia 
patella.  

Department of Veterans Affairs (VA) outpatient treatment 
records show that X-rays of the veteran's knees were taken in 
June 1987.  These revealed degenerative joint disease of each 
knee.  The veteran was seen in October 1988 and complained of 
degenerative joint disease of both knees for twenty years.  
He related that he had a couple of heavy bomb injuries in 
service and had been hospitalized for two weeks.  The 
impression was advanced degenerative disease of both knees.  

In a statement dated in April 1989, J.E. related that he was 
on liberty with the veteran during service in 1952.  He 
stated that the veteran told him that he had been in the 
hospital for two weeks because of an accident to his knees 
while aboard ship.

Statements dated in March and May 1989 were received from a 
VA physician.  He related that he had first seen the veteran 
in October 1988 for degenerative knee problems, and that his 
history dated twenty years.  

VA outpatient treatment records show that the veteran was 
seen in November 1995 and indicated that his knees had been 
injured in service.  The assessment was degenerative joint 
disease of the knees.

Following a request for information from the VA, the National 
Personnel Records Center, in October 1993, reported that all 
medical records had been forwarded, and that no other records 
were available.  

In a letter dated in January 1996, the veteran's mother 
related that the veteran had been injured in 1952 while 
aboard ship.  She indicated that she had received a letter 
from him and that he stated he had been in the hospital.  He 
later told her that two bombs had rolled together and crushed 
his knees.  The veteran's mother added that he had suffered 
ever since.  

In a statement dated in December 1996, P.W.S. related that he 
had known the veteran since 1948 or 1949.  He noted that 
prior to service, the veteran was able to run and swim.  
However, after he returned from service, the veteran had to 
pass on their annual hunting trip because of his badly 
injured knees.  P.W.S. further indicated that the veteran had 
written him from the hospital in service where he 
recuperated.  While the veteran had stated in the letter that 
there was nothing to worry about, when he came home from the 
war, he was an injured man who remained injured the rest of 
his life.  Finally, it was noted that he had seen the veteran 
cry due to pain in his knees.  

In January 1997, the veteran's brother noted in a letter that 
the veteran had been in perfect health when he entered 
service, but he had seen the suffering the veteran's knees 
caused him due to the accident aboard ship.

The National Personnel Records Center, in April 1997, again 
indicated that all records had been sent.  In an attached 
letter, it was stated that a search had been made of the 1952 
clinical records from the Navy hospital in Japan (where the 
veteran had reportedly been hospitalized), and that no record 
was found of the veteran.  A search was also made of sick 
call logs for 1952 from the ship the veteran was assigned and 
that no entries concerning the veteran were found.

In a statement dated in July 1997, J.E. noted that he had 
joined the Navy with the veteran in 1950 and that they went 
to boot camp together.  He stated that they were assigned 
different ships in Japan.  He added that he went on liberty 
with the veteran when he got out of the hospital after the 
injury.  He related that the veteran's knees had been badly 
crushed as he had a hard time walking.  He noted that he had 
been aware of the weakening effect the knee injury had on the 
veteran and had observed his ability to walk and move about 
increasingly diminish over the years.  He concluded that the 
veteran had become almost totally disabled as a result of the 
damage the bombs did to him.  

In a statement dated in August 1997, a VA physician noted 
that the veteran had severe degenerative joint disease of the 
knees which had led to a knee replacement on one side several 
years ago.  The veteran indicated that both knees were 
injured in service when pinned between two bombs.  The 
physician added that arthritis in the knees, or any other 
joint, could be caused and/or accelerated by significant 
previous injuries which could lead to laxity of supporting 
structures, misalignment or bearing surfaces, etc.  

In a statement dated in November 1997, the veteran's former 
spouse related that she had married the veteran in 1971 and 
was aware of his knee injuries at that time.  She stated that 
he told her that it occurred in service when a bomb rolled 
onto his legs.  She added that when he sought treatment in 
1975 for another injury to the right knee, the veteran told 
the physician at that time about how the first injury had 
occurred in service.  

During a video conference hearing in May 1998, the veteran 
testified that he was rolling a bomb on the deck of his ship, 
and that when someone else let go of the bomb he was rolling, 
the bomb rolled up on the back of his ankles and pinned his 
knees against both bombs.  He claims he received treatment 
during service for the injuries he sustained when this 
occurred, as well as being treated shortly after his 
discharge from service.  The veteran further testified that 
he had been treated after service by a Dr. Greenman who was 
on the staff of Seneca Hospital in Chester, California.  
Finally, the veteran stated that he underwent an examination 
for employment in November 1956 at Aerojet General in 
Sacramento, California.  

In a memorandum from the veteran's representative dated in 
February 1999, it was noted that he had spoken with the 
veteran who related that Dr. Greenman had died at least ten 
years earlier.  The veteran informed his representative that 
he had attempted to obtain the medical records from Seneca 
Hospital, but had been advised by the hospital that it did 
not have any records on him.  

In a letter dated in April 1999, the RO wrote Aerojet 
General, noted that the veteran had undergone an employment 
physical in 1956, and requested that the company furnish a 
copy of the examination report.  Later that month, a response 
was received and a representative of the company's medical 
department stated it had no records of the veteran.  

Analysis 

Service connection may be granted for disease or injury 
incurred in or aggravated by wartime service.  38 U.S.C.A. 
§ 1110 (West 1991).

Where a veteran served 90 days or more during a period of war 
and arthritis becomes manifest to a degree of 10 percent 
within one year from date of termination of such service, 
such disease shall be presumed to have been incurred in 
service, even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.    38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113 (West 1991); 38 C.F.R. §§ 3.307, 
3.309 (1998).

With chronic disease shown as such in service (or within the 
presumptive period under § 3.307) so as to permit a finding 
of service connection, subsequent manifestations of the same 
chronic disease at any later date, however remote, are 
service connected, unless clearly attributable to 
intercurrent causes.  This rule does not mean that any 
manifestations of joint pain, any abnormality of heart action 
or heart sounds, any urinary findings of casts, or any cough, 
in service will permit service connection of arthritis, 
disease of the heart, nephritis, or pulmonary disease, first 
shown as a clear-cut clinical entity, at some later date.  
For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"Chronic."  When the disease identity is established 
(leprosy, tuberculosis, multiple sclerosis, etc.), there is 
no requirement of evidentiary showing of continuity.  
Continuity of symptomatology is required only where the 
condition noted during service (or in the presumptive period) 
is not, in fact, shown to be chronic or where the diagnosis 
of chronicity may be legitimately questioned.  When the fact 
of chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b) (1998).

In order for a claim to be well grounded, there must be 
competent evidence of a current disability (a medical 
diagnosis); of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence); and of a nexus 
between the in-service injury or disease and the current 
disability (medical evidence).  Caluza v. Brown,    7 Vet. 
App. 498 (1995).

The service medical records are negative for complaints or 
findings pertaining to any injury to the knees.  The veteran 
argues that he received treatment during service after a bomb 
rolled onto his knees.  The Board acknowledges that the 
veteran has provided a statement from a former serviceman who 
saw him shortly after he reportedly had been hospitalized for 
an injury to his knees.  This serviceman stated that the 
veteran had a difficult time walking.  In Justus v. Principi, 
3 Vet. App. 510 (1992), the Court set forth the general 
principle that the Board must presume the credibility of 
testimony for determining whether such evidence is new and 
material.  Similar considerations apply to statements in 
determining whether a claim is well grounded.  

However, even assuming that the veteran did sustain some 
injury to his knees during service, that does not end the 
inquiry as to whether the claim is well grounded.  In this 
regard, the Board points out that the separation examination 
revealed that the lower extremities were normal.  There was 
no indication of any problem involving the knees.  It is also 
significant to note that the initial indication of any 
treatment for either knee following service was in 1975.  At 
that time, the veteran related that he had recently injured 
his right knee.  In addition, it must be observed that he 
specifically denied experiencing any previous problem with 
the knee.  This contradicts other statements in the record to 
the effect that he had knee problems continuously following 
his discharge from service.  The Board further notes that 
some abnormal clinical findings were first recorded 
concerning the left knee in 1975.  

In August 1997, a VA physician noted that the veteran had 
degenerative joint disease of the knees and that the veteran 
had related that the knees were injured in service, when they 
were pinned between two bombs.  He then concluded that 
arthritis could be caused and/or accelerated by sign previous 
injuries which could lead to laxity and misalignment.  The 
fact remains, however, that the physician's statement 
constitutes speculation as to the type of injury that could 
cause arthritis.  It is also significant to point out that he 
clearly did not relate the veteran's current bilateral knee 
disability to any in-service injury.  Thus, there is no 
competent medical evidence of record which links the 
veteran's bilateral knee disability, first documented many 
years after service, to any incident in service.  It must be 
concluded, therefore, that the veteran's claim for service 
connection for a bilateral knee disability is now well 
grounded.  

The Board notes that the veteran reported being treated for 
his knees following service.  His representative reported 
that the veteran's attempts to obtain such records were 
unsuccessful.  In addition, the Board points out that the RO 
contacted the employer from whom the veteran reported 
received an examination in 1956.  However, the company 
indicated that it had no records of the veteran.  

Moreover, the mere fact that the veteran was reportedly 
treated in service for knee complaints, and that a bilateral 
knee disability was demonstrated following service, does not 
provide the evidentiary showing of continuity contemplated by 
38 C.F.R. §  3.303(b) that would well ground a claim without 
competent medical evidence supporting such a link.  Savage v. 
Gober, 10 Vet. App. 488 (1997).  In sum, while the veteran 
has provided some evidence of an injury in service, the fact 
remains that he has not furnished any competent medical 
evidence which links that injury to the bilateral knee 
disability documented many years after service.  The Court 
has held that if the determinative issue involves medical 
causation or a medical diagnosis, competent medical evidence 
is required.  Grottveit v. Brown, 5 Vet. App. 91 (1993).  
Thus, his lay assertions to the effect that he has a 
bilateral knee disability which is related to service are 
neither competent nor probative of the issue in question.  
Indeed, in Moray v. Brown, 5 Vet. App. 211 (1993), the Court 
noted that lay persons are not competent to offer medical 
opinions and, therefore, those opinions do not even serve as 
a basis for a well-grounded claim.



ORDER

Service connection for a bilateral knee disability is denied.



		
	James R. Siegel
	Acting Member, Board of Veterans' Appeals



 

